Citation Nr: 0618663	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  03-35 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for an upper 
respiratory disability.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to a compensable evaluation for tinea 
versicolor.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1969 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.

The issues of entitlement to service connection for diabetes 
mellitus and entitlement to a compensable evaluation for 
tinea versicolor are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's chronic upper respiratory disability is not 
related to active service.


CONCLUSION OF LAW

A chronic upper respiratory disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

A letter dated in June 2001 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The June 2001 letter informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

 Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).
 
The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The veteran has not been afforded a VA 
examination but there is sufficient medical evidence of 
record to decide the claim and there is no competent evidence 
which indicates a relationship between current disability and 
symptoms in service.  38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  In fact, in March 2006, the veteran 
acknowledged that he had no other information or evidence to 
give VA to substantiate his claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service connection for an upper respiratory 
disability

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The first question that must be addressed, therefore, is 
whether incurrence of a chronic upper respiratory disability 
is factually shown during service.  The veteran's service 
medical records indicate that the veteran was treated in May 
1970 for an upper respiratory infection, in May 1971 for nose 
congestion, and in July 1971 for a chest cold.  However, the 
Board cannot conclude a "chronic" condition was incurred 
during service.  The fact that the veteran received treatment 
on only three occasions, months apart, for upper respiratory 
symptoms coupled with the fact that the next evidence of a 
respiratory ailment is not documented until 1999 
preponderates against the idea that the veteran's in-service 
respiratory problems were chronic.  Therefore, the treatment 
during service must have been acute and transitory 
conditions, since no further problems are reported until many 
years after service.  
 
Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between his 
discharge from service in 1971 and post-service evidence of 
upper respiratory symptoms in 1999, service connection is not 
warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has a current disability.  The veteran has been 
diagnosed with chronic obstructive pulmonary disease and 
chronic bronchitis.  The remaining question, therefore, is 
whether there is medical evidence of a relationship between 
the current disability and military service.

While the veteran has been provided the opportunity to submit 
medical evidence that his current chronic upper respiratory 
disability is related to his military service, no such 
evidence has been submitted.  In fact, the record contains a 
December 2003 progress note authored by Dr. DLE, the 
veteran's treating physician, in which he notes that he has 
never seen the veteran for a respiratory disorder.  The lapse 
in time between the symptoms in service and the first 
diagnosis of chronic upper respiratory disability also weighs 
against the veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the appellant's claims that his current 
disorder is related to service.  There is not an approximate 
balance of evidence.  The evidence not favorable to the claim 
includes no chronic disability in service, no competent 
evidence of nexus between current disability and symptoms in 
service and the lapse of time between symptoms in service and 
the diagnosis of current chronic disability.  In the absence 
of any competent evidence supporting a nexus between current 
disability and in service symptoms a preponderance of the 
evidence is against the claim.  


ORDER

Entitlement to service connection for an upper respiratory 
disability is denied.


REMAND

A review of the record discloses a need for further 
evidentiary development with respect to the remaining issues.

With respect to the issue of service connection for diabetes 
mellitus, the veteran has not been provided with a VA 
examination which addresses the etiology of his disease and 
the record contains competent evidence associating in service 
symptoms with current disability.  38 C.F.R. § 3.159.

In addition, the veteran's treating physician, Dr. DLE, noted 
in a November 2003 letter that the reoccurring venous changes 
of the veteran's skin were due to his diabetes.  In a 
December 2003 addendum, Dr. DLE noted that the skin changes 
noted on the veteran's right leg were due to diabetes and 
diabetic vascular disease and not due to a fungal infection.  
In December 2004, Dr. DLE noted that the skin condition noted 
on the veteran's legs was the first sign of diabetes and it 
was as least as likely as not the diagnosis came from this 
initial condition and that his periodic ulcerations were the 
ramifications of the disease.  In January 2005, Dr. DLE 
stated, "It is in my opinion that it is at least as likely 
as not that the skin disability suffered by [the veteran] was 
initially diagnosed as tinea versicolor, but in effect i[t] 
was actually an early manifestation of diabetes.  This went 
undiagnosed until after his military service because it was 
mistakenly diagnosed as a skin condition not related to 
diabetes."

With respect to the issue of increased evaluation for tinea 
versicolor, the November 2001 VA examination in inadequate 
for rating purposes.

Service medical records indicate that the veteran was treated 
for tinea versicolor in 1971.  Upon VA examination in 
September 1972, tinea versicolor was diagnosed on the right 
shoulder, the lower dorsal and lumbar areas, and both 
trapezial areas at the chest level.  VA outpatient treatment 
records indicate that in June 1986 the veteran was seen for 
hypo pigmented rash noted over thorax and diagnosed with 
tinea versicolor.  Private medical records indicate that the 
veteran was seen in September 2001 for an itchy, painful red 
rash on his arms, shoulder, and chest and that the rash 
resolved with cream.  

The November 2001 VA examiner noted that the veteran's claims 
file was reviewed and that the veteran was being seen that 
day for a long history of lesions on his lower legs.  The 
examiner noted that the lesions on the veteran's legs were 
necrobiosis lipoidica diabeticorum related to his diabetes.  
There was no examination conducted for tinea versicolor on 
other parts of the body.

In order to afford the veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that veteran should undergo additional 
medical examinations to determine whether or not the 
veteran's diabetes mellitus is related to his military 
service and to determine the severity of the veteran's tinea 
versicolor.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of his present diabetes 
mellitus.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should discuss the etiology and onset 
date of the veteran's diabetes mellitus.  
Specifically, the reviewer is requested 
to provide an opinion as to whether it is 
at least as likely as not that the 
veteran's current diabetes mellitus is 
related to the veteran's active service, 
including symptoms documented during the 
veteran's active duty service that relate 
to skin changes on the veteran's legs.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.   The veteran should be afforded the 
appropriate VA examination to ascertain 
the severity of his service connected 
tinea versicolor.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent tinea versicolor 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  

3.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


